Title: To Thomas Jefferson from John Barnes, 26 July 1797
From: Barnes, John
To: Jefferson, Thomas


                    
                        Dear Sir
                        Philadelphia 26th July 1797.
                    
                    I am happy in being favored with yours of 18th—on Receipt of which, I opened the Box, and shall repack, the enormous tooth, Address, and deliver it, as directed. Annexed, you have Invoice of sash doors, as well your account up to this day, which on examining—I trust and hope will be found pretty Correct; though different—from yours’s in some items—and mode of Statement: if any errors—pray Note them for my conformity.
                    Your draft favor C. Johnston & Co. for $500 shall be duly honored—with—or without a discount Obtained on the 2d Moiety of W. & S. Keiths—Notes. I am Dear Sir most respectfully. Your Obedt: H Servt:
                    
                        John Barnes
                    
                    
                        Good Tobacco scarse and risen.
                    
                